McCLINTOCK, J.,
in which PEARSON, District Judge (R.), joins, dissenting.
I dissent in this case and suggest that the proceedings should be returned to the commission with instructions to make proper and separate findings of fact and conclusions of law. Most of the observations made by me in cause No. 4255, involving service at the town of Burns, are equally pertinent to this case and I shall not here repeat them. I would only add that perusal of the order in this case convinces me that this commission, as well as other administrative agencies, is too prone to consider a recital of the evidence adduced by both parties as the equivalent of findings. I think this is a bad habit; it is the purpose of the fact finding agency to find that certain facts exist, and not that there is evidence to one effect or the other.
The result of the commission’s decision may be to present a practical test of the real need for agency service — as contrasted to operation of a blind siding at this and other stations which the railroad seeks to close. I note that while the commission finds that the station should be open during the months of July, August, and September (described as the wheat harvesting season), during four years as to which we have figures the actual carloads of wheat shipped in the months of October through December were considerably higher. Thus the comparison is 30 to 17, 19 to 2, 28 to 8, and 8 to 5, respectively, in each of the years 1968 through 1971. If this has any bearing on the need for cars and personal attention of an agent at Hawk Springs, it would seem that the commission’s order may hinder, rather than help, the situation. In any event, it should furnish concrete evidence as to how well the railroad can furnish the essential service of receiving cars at Hawk Springs when an agent is not personally present at that station. This could have a most important bearing on any future attempts to restrict agency service.